            Case 2:20-cv-02674-WB Document 16 Filed 10/26/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANTHONY VONE CAIBY,                         :
    Plaintiff,                              :
                                            :
       v.                                   :      CIVIL ACTION NO. 20-CV-2674
                                            :
TAMMY FERGUSON,                             :
    Defendant.                              :

                                           ORDER

       AND NOW, this 26th day of October, 2020, upon consideration of Plaintiff Anthony

Vone Caiby’s pro se Amended Complaint (ECF No. 8) it is ORDERED that:

       1.      Caiby’s claim based on the prison grievance system is DISMISSED WITH

PREJUDICE, and the balance of the claims in the Amended Complaint are DISMISSED

WITHOUT PREJUDICE for failure to state a claim, pursuant to 28 U.S.C. § 1915A(b)(1), for

the reasons stated in the Court’s Memorandum.

       2.      Caiby may file a second amended complaint within thirty (30) days of the date of

this Order. Any second amended complaint must identify all defendants in the caption of the

second amended complaint in addition to identifying them in the body of the second amended

complaint and shall state the basis for Caiby’s claims against each defendant. The second

amended complaint shall be a complete document that does not rely on the initial Complaint, the

Amended Complaint, or other papers filed in this case to state a claim. When drafting his second

amended complaint, Caiby should be mindful of the Court’s reasons for dismissing the claims in

his Amended Complaint as explained in the Court’s Memorandum. Upon the filing of a second

amended complaint, the Clerk shall not make service until so ORDERED by the Court.
            Case 2:20-cv-02674-WB Document 16 Filed 10/26/20 Page 2 of 3




       3.      The Clerk of Court is DIRECTED to send Caiby a blank copy of the Court’s

form complaint for a prisoner filing a civil rights action bearing the above civil action number.

Caiby may use this form to file his second amended complaint if he chooses to do so.

       4. If Caiby does not wish to further amend and instead intends to stand on

his Amended Complaint as originally pled, he may file a notice with the Court within thirty (30)

days of the date of this Order stating that intent, at which time the Court will issue a final order

dismissing the case. Any such notice should be titled “Notice to Stand on Complaint,” and shall

include the civil action number for this case. See Weber v. McGrogan, 939 F.3d 232 (3d Cir.

2019) (“If the plaintiff does not desire to amend, he may file an appropriate notice with the

district court asserting his intent to stand on the complaint, at which time an order to dismiss the

action would be appropriate.” (quoting Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d Cir.

1976))); In re Westinghouse Sec. Litig., 90 F.3d 696, 703–04 (3d Cir. 1996) (holding “that the

district court did not abuse its discretion when it dismissed with prejudice the otherwise viable

claims . . . following plaintiffs’ decision not to replead those claims” when the district court

“expressly warned plaintiffs that failure to replead the remaining claims . . . would result in the

dismissal of those claims”).

       5.      If Caiby fails to file any response to this Order, the Court will conclude that

Caiby intends to stand on his Amended Complaint and will issue a final order dismissing this

case.1 See Weber, 939 F.3d at 239-40 (explaining that a plaintiff’s intent to stand on his



1
 The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d
Cir. 1984), is inapplicable to dismissal orders based on a plaintiff’s intention to stand on his
complaint. See Weber, 939 F.3d at 241 & n.11 (treating the “stand on the complaint” doctrine as
distinct from dismissals under Federal Rule of Civil Procedure 41(b) for failure to comply with a
court order, which require assessment of the Poulis factors); see also Elansari v. Altria, 799 F.
App’x 107, 108 n.1 (3d Cir. 2020) (per curiam). Indeed, an analysis under Poulis is not required
          Case 2:20-cv-02674-WB Document 16 Filed 10/26/20 Page 3 of 3




complaint may be inferred from inaction after issuance of an order directing him to take action to

cure a defective complaint).



                                             BY THE COURT:

                                             /s/Wendy Beetlestone, J.

                                             WENDY BEETLESTONE, J.




when a plaintiff willfully abandons the case or makes adjudication impossible, as would be the
case when a plaintiff opts not to amend his complaint, leaving the case without an operative
pleading. See Dickens v. Danberg, 700 F. App’x 116, 118 (3d Cir. 2017) (per curiam) (“Where a
plaintiff’s conduct clearly indicates that he willfully intends to abandon the case, or where the
plaintiff's behavior is so contumacious as to make adjudication of the case impossible, a
balancing of the Poulis factors is not necessary.”); Baker v. Accounts Receivables Mgmt., Inc.,
292 F.R.D. 171, 175 (D.N.J. 2013) (“[T]he Court need not engage in an analysis of the
six Poulis factors in cases where a party willfully abandons her case or otherwise makes
adjudication of the matter impossible.” (citing cases)).
